Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 11/10/2020 in which Claims 1, 3-8, 10, 12-17 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 10-15, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1, 10 under Zhang, Jayabalan and Zhang 2 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Xing et al.
3.	Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Applicant argues that Xing fails to disclose wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image, wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value, alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period, and wherein the second grayscale is lower than the first grayscale. Examiner disagrees and points to Xing’s teaching that grayscale value of the current frame [first grayscale] and grayscale value of the target frame [second grayscale], see ¶ 0044-0045; driving .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-6, 10, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2018/0180941 to Zhang et al (“Zhang”) in view of U.S. Patent Publication 2012/0217889 to Jayabalan et al (“Jayabalan”) in further view of U.S. Patent Publication 2017/0229072 to Xing et al (“Xing”) and in further view of U.S. Patent Publication 2018/0120642 to Zhang (“Zhang 2”). 
	As to Claim 1, Zhang teaches display apparatus comprising: a display panel (liquid crystal display device, see Abstract, ¶ 0083);
	Zhang teaches a backlight unit configured to provide light to the display panel (backlight source 904 [backlight unit], generating backlight data of a 2a driver comprising a switching element, the driver being configured to control a current applied to the backlight unit (switching circuit 902 [switching element] is configured to switch the backlight data to a corresponding current setting circuit 903 according to the grayscale interval where the backlight data of the each of the backlight partition lies, see ¶ 0086-0087);
	Zhang fails to disclose a signal processor configured to obtain a pulse width modulation (PWM) signal corresponding to a grayscale of an input image; alternately turning the switching element on and off during a section in which the PWM signal provided from the signal processor is in an on-state, wherein the driver is further configured to: based on the grayscale of the input image being greater than or equal to a threshold value, alternately turn the switching element on and off based on a first period during a section in which a PWM signal corresponding to the grayscale being greater than or equal to the threshold value is in the on-state, and based on the grayscale of the input image being less than the threshold value, alternately turn the switching element on and off based on a second period during a section in which a PWM signal corresponding to the grayscale being less than the threshold value is in the on-state, the second period being shorter than the first period.
	Jayabalan teaches a signal processor configured to obtain a pulse width modulation (PWM) signal corresponding to a grayscale of an input image (control circuitry is configured to receive a dimming control input that corresponding to a ; and
	Jayabalan teaches alternately turning the switching element on and off during a section in which the PWM signal provided from the signal processor is in an on-state (power converter 420 may be configured to switch output current to the LED module 410 to energize the at least one solid state light source, see ¶ 0044, Fig. 4; increasing the power converter switching frequency so that the switching period corresponds to a minimum change in the ON time of the PWM dimming signal may reduce and/or eliminate this unstable light output. This may enable the switching converter to more accurately follow discrete, relatively small changes in the ON time of the PWM dimming signal and thereby provide a smooth transition in the light output, see ¶ 0035; Figs. 1A, 1B; the dimming control input may represent a desired light output level of the LED module 410. The control circuitry 415 may then provide a PWM dimming signal having a duty cycle corresponding to the desired light output level, and may control the power converter 420 to adjust the switching frequency of the power converter...The control circuitry 415 may synchronize the switching frequency of the power converter to the PWM frequency of the PWM dimming signal, see ¶ 0045).   
	Jayabalan teaches wherein the driver is further configured to: based on the grayscale of the input image being greater than or equal to a threshold value, alternately turn the switching element on and off based on a first period during a section in which a PWM signal corresponding to the grayscale being greater than or equal to the threshold value is in the on-state (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a light output level may be generally constant and corresponds to the desired output level of the LED module [grayscale equal to a threshold value], see ¶ 0028; Fig. 1A). Examiner construes that the previous steady state region 115 would correspond to period τ1 which are shorter than the first period (τ1) where the light levels of the previous steady state region 115 are equal to the threshold light level, further, the power converter switching cycle is active when the PWM dimming signal pulse is ON,
	Jayabalan teaches based on the grayscale of the input image being less than the threshold value, alternately turn the switching element on and off based on a second period during a section in which a PWM signal corresponding to the grayscale being less than the threshold value is in the on-state, the second period being shorter than the first period, the second period being identical for each grayscale of a plurality of grayscales, each grayscale of the plurality of grayscales being less than threshold value (When dimming at low light levels, such as below 15% of the total light output [grayscale of the input image less than the threshold value], see ¶ 0002; adjust at least one of a period of the PWM dimming signal and a switching period (corresponding to the switching frequency) of the power converter. The period(s) may be adjusted in response to a change in the dimming control input and/or when the light output level is relatively low, e.g., less than 20% of maximum light output, see ¶ 0004; During a transition between two relatively low light levels, unstable light output may be perceptible by a human eye. During the transition, as the ON time (pulse width) of the PWM dimming signal changes in relatively small steps, there can be multiple cycles of the PWM dimming signal where the ON to OFF transition of the PWM pulse falls within the n.sup.th converter cycle resulting in no light output change (e.g., because the converter completes the switching cycle), see ¶ 0009, 0011; τ1 is greater than τ2…In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2… τ1 corresponds to an initial light output level prior to dimming and τ4 corresponds to a final light output level after dimming, see ¶ 0029; at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher converter switching frequencies may be used during fading (dimming) alone, e.g., in the fading (dimming) region 120 of FIG. 1A, and/or a very low light output levels, see ¶ 0036; Fig. 1A). 2 and τ3 which are shorter than the first period (τ1) where the light levels of the fading region 120 are lower than the threshold light level, further, the power converter switching cycle is active when the PWM dimming signal pulse is ON.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang with Jayabalan to teach a signal processor configured to obtain a pulse width modulation (PWM) signal corresponding to a grayscale of an input image; alternately turning the switching element on and off during a section in which the PWM signal provided from the signal processor is in an on-state, wherein the driver is further configured to: based on the grayscale of the input image being greater than or equal to a threshold value, alternately turn the switching element on and off based on a first period during a section in which a PWM signal corresponding to the grayscale being greater than or equal to the threshold value is in the on-state, and based on the grayscale of the input image being less than the threshold value, alternately turn the switching element on and off based on a second period during a section in which a PWM signal corresponding to the grayscale being less than the threshold value is in the on-state, the second period being shorter than the first period. The suggestion/motivation would have been in order to reduce and/or eliminate the associated oscillation/instability in perceived light output (see ¶ 0035).
wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image, wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value, alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period, and wherein the second grayscale is lower than the first grayscale.
	Xing teaches wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image (grayscale value of the current frame [first grayscale] and grayscale value of the target frame [second grayscale], see ¶ 0044-0045), wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value (driving circuit 200 receives the grayscale value of the current frame, and calculates a grayscale variation value of a grayscale value of a target frame and the grayscale value of the current frame… comparing circuit 102 compares the grayscale variation value with a predetermined grayscale threshold, see ¶ 0044; grayscale variation threshold may be set as 26…grayscale of the current frame is 215 and the grayscale value of the target frame is 200, i.e. 15<26, see ¶ 0045-0046. Examiner construes the difference between grayscales of the current and target .
	Xing further teaches alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period (grayscale variation threshold may be set as 26…grayscale of the current frame is 215 and the grayscale value of the target frame is 200, i.e. 15<26…the backlight need to be adjusted, is smaller and the load is also smaller, thus it needs using the PFM [pulse frequency modulation], adjusting. The comparing circuit 102 outputs the control signal for the PFM generating circuit, and the PFM generating circuit 104 generates the PFM signal in response to the control signal for the PFM generating circuit and outputs the PFM signal to the backlight driving circuit 300, see ¶ 0046; pulse frequency modulation (PFM) technique to control a switching action of a switch…the pulse frequency modulation (PFM) technique to turn on or turn off the switching mode according to the load state, see ¶ 0005-0006; the PFM generating circuit 104 may adjust the time interval of the PFM signal in real time, e.g. alternately switch on and off, until the grayscale value of the current frame equals to the grayscale value of the target frame, see ¶ 0047; PFM generating circuit 104 generates a PFM signal and outputs the PFM signal to the backlight driving circuit 300, and the backlight driving circuit 300 dims according to the PFM signal. Specifically, the backlight driving circuit 300 changes a current of the backlight source for and wherein the second grayscale is lower than the first grayscale (grayscale variation threshold may be set as 26…grayscale of the current frame is 215 [first grayscale] and the grayscale value of the target frame is 200 [second threshold], i.e. grayscale variation value is 15<26, [15 is based on first grayscale], 15<26, see ¶ 0045).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary sill in the art to modify Zhang and Jayabalan with Xing to teach wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image, wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value, alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal 
	Zhang, Jayabalan and Xing fail to disclose wherein the current applied to the backlight rises based on the switching element being on, and the current applied to the backlight falls based on the switching element being turned off;
Zhang 2 teaches wherein the current applied to the backlight rises based on the switching element being on, and the current applied to the backlight falls based on the switching element being turned off (PWM technology to control the backlight source to emit light, i.e., achieve the switching between the on-state with 100% brightness and the off-state with 0% brightness on the basis of the backlight current by controlling the times of switching on and off of the backlight source9… the light emitter driven by the PWM control signal with the duty ratio of 75% is switched on in 75% of each PWM time period (see ¶ 0040) and further, current value of the backlight source is the current value at which the backlight source operates actually, while the PWM control signal is generally a level signal. When the low level of the PWM control signal is 0, the current amplitude of the PWM control signal is the corresponding value when the PWM control signal is at the high level (see ¶ 0071).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang, Jayabalan and Xing with Zhang 2 to teach wherein the current applied to the backlight unit rises . The suggestion/motivation would have been in order to drive the backlight source to emit light according to the generated PWM control signal (see Abstract).
	As to Claim 3, depending from Claim 1, Jayabalan teaches wherein the driver is further configured to, based on the duty cycle of the input image being greater than or equal to a value, alternately turn the switching element on and off based on a first period (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a light output level may be generally constant and corresponds to the desired output level of the LED module [grayscale equal to a threshold value], see ¶ 0028; Fig. 1A; Each PWM pulse 10A, 10B, 10C, 10D, 10E has a corresponding pulse width, τ (i.e., ON time). The duty cycle of the PWM dimming signal 110 corresponds to the pulse width divided by the PWM period (i.e., (τ /TPWM)*100%). A duty cycle of 100% corresponds to "full-on", i.e., no dimming, and therefore a maximum light output level; the PWM pulse 10A has a pulse width τ1, e.g. previous steady state region 1 is greater than τ2; In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2, see ¶ 0029), and, based on the duty cycle of the input image being less than the value alternately turn the switching element on and off based on the second period (at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher converter switching frequencies may be used during fading (dimming) alone, e.g., in the fading (dimming) region 120 of FIG. 1A, and/or a very low light output levels, see ¶ 0036; Fig. 1A; Each PWM pulse 10A, 10B, 10C, 10D, 10E has a corresponding pulse width, τ (i.e., ON time). The duty cycle of the PWM dimming signal 110 corresponds to the pulse width divided by the PWM period (i.e., (τ /TPWM)*100%). A duty cycle of 100% corresponds to "full-on", i.e., no dimming, and therefore a maximum light output level; the PWM pulse 10A has a pulse width τ1, e.g. previous steady state region 115…. τ1 is greater than τ2; In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2, see ¶ 0029). 
	As to Claim 4, depending from Claim 1, Zhang teaches wherein the signal processor is further configured to obtain a signal corresponding to the grayscale of the input image, and wherein the driver is further configured to, based on a size of the signal provided from the signal processor being greater than or equal to a value (switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than , alternately turn the switching element on and off based on the first period, and, based on the size of the signal being less than the value, alternately turn the switching element on and off based on the second period (the switching circuit 81 is configured to correspond to the first instructing signal in a first grayscale interval [second period] smaller than the first threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a constant current and a non-linear duty ratio; where second threshold is greater than the first threshold, see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Examiner construes the different grayscale intervals may refer to a dimming signals where the brightness starts at a maximum level and goes to a minimum level).  
	Xing teaches the comparing circuit 102 generates a control signal for the PFM generating circuit to control the PFM generating circuit 104, PFM generating 
	As to Claim 5, depending from Claim 1, Jayabalan teaches wherein the driver is further configured to identify the grayscale of the input image based on the current applied to the backlight unit, and to alternately turn the switching element on and off based on a period according to the identified grayscale (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a light output level may be generally constant and corresponds to the desired output level of the LED module [grayscale equal to a threshold value], see ¶ 0028; Fig. 1A; at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher converter switching frequencies may be .  
	As to Claim 6, depending from Claim 1, Xing teaches a variable inductor connected with the backlight unit (backlight driving circuit 300 includes an inductor, see ¶ 0050), wherein the driver is further configured to, based on the grayscale of the input image being greater than or equal to the threshold value, set an inductance of the variable inductor to a first value, and, based on the grayscale of the input image being less than the threshold value, 38to set the inductance of the variable inductor to a second value which is smaller than the first value (providing a driving circuit and a master control circuit including an image collecting circuit, a comparing circuit; the comparing circuit receives the grayscale variation value calculated by the driving circuit, and compares the grayscale variation value with a predetermined grayscale variation threshold. Specifically, when the grayscale variation value obtained by the comparing circuit is greater than the predetermined grayscale variation threshold, a PWM generating circuit of the master control circuit generates a PWM signal and outputs the PWM signal to a backlight driving circuit; when the grayscale variation value obtained by the comparing circuit is less than or equals to the 
	As to Claim 10, Zhang teaches a control method of a display apparatus (liquid crystal display device, see Abstract, ¶ 0083), the control method comprising;
	controlling a current applied to a backlight unit (switching circuit 902 [switching element] is configured to switch the backlight data to a corresponding current setting circuit 903 according to the grayscale interval where the backlight data of the each of the backlight partition lies, see ¶ 0086-0087); providing light to a display panel by using the backlight unit (backlight source 904 [backlight unit], generating backlight data of a backlight partition corresponding to an image partition, see ¶ 0044, 0084-0085);
	Zhang fails to disclose obtaining a pulse width modulation (PWM) signal corresponding to a grayscale of an input image; alternately turning the switching element on and off during a section in which the obtained PWM signal is in an on-state, wherein the controlling the current comprises: based on the grayscale of the input image being greater than or equal to a threshold value, alternately turn the switching element on and off based on a first period during a section in which a PWM signal corresponding to the grayscale being greater than or equal to the threshold value is in the on-state; based on the grayscale of the 
	Jayabalan teaches obtaining a pulse width modulation (PWM) signal corresponding to a grayscale of an input image (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045); and
	Jayabalan teaches alternately turning the switching element on and off during a section in which the obtained PWM signal provided from the signal processor is in an on-state (power converter 420 may be configured to switch output current to the LED module 410 to energize the at least one solid state light source, see ¶ 0044, Fig. 4; increasing the power converter switching frequency so that the switching period corresponds to a minimum change in the ON time of the PWM dimming signal may reduce and/or eliminate this unstable light output. This may enable the switching converter to more accurately follow discrete, relatively small changes in the ON time of the PWM dimming signal and thereby provide a smooth transition in the light output, see ¶ 0035; Figs. 1A, 1B; the dimming control input may represent a desired light output level of the LED wherein the controlling the current comprises: based on the grayscale of the input image being greater than or equal to a threshold value, alternately turning the switching element on and off based on a first period (switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a different current and a linear duty ratio; where the second threshold is greater than the first threshold, see ¶ 0151) during a section in which a PWM signal corresponding to the grayscale being greater than or equal to the threshold value is in the on-state (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a . Examiner construes that the previous steady state region 115 would correspond to period τ1 which are shorter than the first period (τ1) where the light levels of the previous steady state region 115 are equal to the threshold light level, further, the power converter switching cycle is active when the PWM dimming signal pulse is ON,
	based on the grayscale of the input image being less than the threshold value, alternately turn the switching element on and off based on a second period during a section in which a PWM signal corresponding to the grayscale being less than the threshold value is in the on-state (When dimming at low light levels, such as below 15% of the total light output [grayscale of the input image less than the threshold value], see ¶ 0002; adjust at least one of a period of the PWM dimming signal and a switching period (corresponding to the switching frequency) of the power converter. The period(s) may be adjusted in response to a change in the dimming control input and/or when the light output level is relatively low, e.g., less than 20% of maximum light output, see ¶ 0004; During a transition between two relatively low light levels, unstable light output may be perceptible by a human eye. During the transition, as the ON time (pulse width) of the PWM dimming signal changes in relatively small steps, there can be multiple cycles of the PWM dimming signal where the ON to OFF transition of the PWM pulse falls within the n.sup.th converter cycle resulting in no light output change (e.g., because the converter completes the switching cycle), see ¶ 0009, , the second period being shorter than the first period (τ1 is greater than τ2…In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2… τ1 corresponds to an initial light output level prior to dimming and τ4 corresponds to a final light output level after dimming, see ¶ 0029; During the transition, as the ON time (pulse width) of the PWM dimming signal changes in relatively small steps, there can be multiple cycles of the PWM dimming signal where the ON to OFF transition of the PWM pulse falls within the n.sup.th converter cycle resulting in no light output change (e.g., because the converter completes the switching cycle), see ¶ 0009, 0011; at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher converter switching frequencies may be used during fading (dimming) alone, e.g., in the fading (dimming) region 120 of FIG. 1A, and/or a very low light output levels, see ¶ 0036; Fig. 1A). Examiner construes that the fading (dimming) region 120 would correspond to periods τ2 and τ3 which are shorter than the first period (τ1) where the light levels of the fading region 120 are lower than the threshold light level, further, the power converter switching cycle is active when the PWM dimming signal pulse is ON.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang with Jayabalan to 
	Zhang and Jayabalan do not expressly disclose wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image, wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value, alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period, and wherein the second grayscale is lower than the first grayscale.
	Xing teaches wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image (grayscale value of the current frame [first grayscale] and grayscale value of the target frame [second grayscale], see ¶ 0044-0045), wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value (driving circuit 200 receives the grayscale value of the current frame, and calculates a grayscale variation value of a grayscale value of a target frame and the grayscale value of the current frame… comparing circuit 102 compares the grayscale variation value with a predetermined grayscale threshold, see ¶ 0044; grayscale variation threshold may be set as 26…grayscale of the current frame is 215 and the grayscale value of the target frame is 200, i.e. 15<26, see ¶ 0045-0046. Examiner construes the difference between grayscales of the current and target frames as a value based on the first grayscale of the input image and further, the comparing circuit compares this value to a grayscale variation threshold).
	Xing further teaches alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period (grayscale variation threshold may be set as 26…grayscale of the current frame is 215 and the grayscale value of the target and wherein the second grayscale is lower than the first grayscale (grayscale variation threshold may be set as 26…grayscale of the current frame is 215 [first grayscale] and the grayscale value of the target frame is 200 [second threshold], i.e. grayscale variation value is 15<26, [15 is based on first grayscale], 15<26, see ¶ 0045).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary sill in the art to modify Zhang and Jayabalan with Xing to teach wherein a plurality of grayscales of the input image comprise a first grayscale and a second grayscale which are continuous among the plurality of grayscales of the input image, wherein the driver is further configured to, based on the first grayscale of the input image being less than the threshold value, alternately turn the switching element on and off at least once, in a difference section between a first section in which a PWM signal corresponding to the first grayscale is in the on-state and a second section in which a PWM signal corresponding to the second grayscale is in the on-state, based on the second period, and wherein the second grayscale is lower than the first grayscale. The suggestion/motivation would have been in order to change a current of the backlight source for dimming (see Abstract).
	Zhang, Jayabalan and Xing do not expressly disclose wherein the current applied to the backlight unit rises based on the switching element being on, and the current applied to the backlight unit falls based on the switching element being turned off.
wherein the current applied to the backlight unit rises based on the switching element being on, and the current applied to the backlight unit falls based on the switching element being turned off (PWM technology to control the backlight source to emit light, i.e., achieve the switching between the on-state with 100% brightness and the off-state with 0% brightness on the basis of the backlight current by controlling the times of switching on and off of the backlight source… the light emitter driven by the PWM control signal with the duty ratio of 75% is switched on in 75% of each PWM time period (see ¶ 0040) and further, current value of the backlight source is the current value at which the backlight source operates actually, while the PWM control signal is generally a level signal. When the low level of the PWM control signal is 0, the current amplitude of the PWM control signal is the corresponding value when the PWM control signal is at the high level (see ¶ 0071).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang and Jayabalan with Zhang 2 to teach wherein the current applied to the backlight unit rises based on the switching element being on, and the current applied to the backlight unit falls based on the switching element being turned off. The suggestion/motivation would have been in order to drive the backlight source to emit light according to the generated PWM control signal (see Abstract).
	As to Claim 12, depending from Claim 10, Jayabalan teaches wherein the controlling the current further comprises, based on a duty cycle of the PWM signal being greater than or equal to a value, alternately turning the switching element on and off based on a first period (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a light output level may be generally constant and corresponds to the desired output level of the LED module [grayscale equal to a threshold value], see ¶ 0028; Fig. 1A; Each PWM pulse 10A, 10B, 10C, 10D, 10E has a corresponding pulse width, τ (i.e., ON time). The duty cycle of the PWM dimming signal 110 corresponds to the pulse width divided by the PWM period (i.e., (τ /TPWM)*100%). A duty cycle of 100% corresponds to "full-on", i.e., no dimming, and therefore a maximum light output level; the PWM pulse 10A has a pulse width τ1, e.g. previous steady state region 115…. τ1 is greater than τ2; In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2, see ¶ 0029), and, based on the duty of the PWM signal being less than the value to alternately turning the switching element on and off based on the second period  (at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher PWM)*100%). A duty cycle of 100% corresponds to "full-on", i.e., no dimming, and therefore a maximum light output level; the PWM pulse 10A has a pulse width τ1, e.g. previous steady state region 115…. τ1 is greater than τ2; In other words, the light output level corresponding to τ1 is greater than the light output level corresponding to τ2, see ¶ 0029). 
	As to Claim 13, depending from Claim 10, Zhang teaches obtaining a signal corresponding to the grayscale of the input image, and wherein the controlling the current further comprises, based on a size of the signal provided from the signal processor being greater than or equal to a value (switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a different current and a linear duty ratio; where the second threshold is greater than the first threshold, see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Examiner construes the different grayscale intervals may refer to a dimming signals where the brightness starts at a maximum level and , alternately turning the switching element on and off based on the first period, and, based on the size of the signal being less than the value, to alternately turning the switching element on and off based on the second period (the switching circuit 81 is configured to correspond to the first instructing signal in a first grayscale interval [second period] smaller than the first threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a constant current and a non-linear duty ratio; where second threshold is greater than the first threshold, see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Examiner construes the different grayscale intervals may refer to a dimming signals where the brightness starts at a maximum level and goes to a minimum level).  
	Xing teaches the comparing circuit 102 generates a control signal for the PFM generating circuit to control the PFM generating circuit 104, PFM generating circuit 104 generates a PFM signal and outputs the PFM signal to the backlight driving circuit 300, and the backlight driving circuit 300 dims according to the PFM signal. Specifically, the backlight driving circuit 300 changes a current of the backlight source for dimming, so as to achieve the grayscale value of the target frame (see ¶ 0044).
	As to Claim 14, depending from Claim 10, Jayabalan teaches identifying the grayscale of the input image based on the current applied to the backlight unit, and wherein the controlling the current further comprises alternately turning the switching element on and off based on a period according to the identified grayscale (control circuitry is configured to receive a dimming control input that corresponding to a desired light output level of the LED module…control circuitry is configured to provide a pulse width modulation (PWM) output…also configured to adjust…the PWM period…in response to a change in the dimming control input, such that a light output level of the LED module [grayscale of an input image] is appropriately changed, see Abstract, ¶ 0012, 0045; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; In the previous steady state region 115, a light output level may be generally constant and corresponds to the desired output level of the LED module [grayscale equal to a threshold value], see ¶ 0028; Fig. 1A; at very low steady state light levels, synchronizing the power converter switching cycle with the dimming signal PWM pulse and making the PWM pulse width an integral multiple of the power converter switching period, see ¶ 0035; higher converter switching frequencies may be used during fading (dimming) alone, e.g., in the fading (dimming) region 120 of FIG. 1A, and/or a very low light output levels, see ¶ 0036; different light levels that are greater than 15% of the total light output from the LED [grayscale of the input image greater than the threshold value], see ¶ 0005; The period(s) may be adjusted in response to a change in the dimming control input and/or when the light output level is relatively low, e.g., less than 20% of maximum light output, see ¶ 0004).  
setting an inductance of a variable inductor connected with the backlight unit (backlight driving circuit 300 includes an inductor, see ¶ 0050), wherein the setting the inductance comprises, based on the grayscale of the input image being greater than or equal to the threshold value, setting an inductance of the variable inductor to a first value, and, based on the grayscale of the input image being less than the threshold value, 38setting the inductance of the variable inductor to a second value which is smaller than the first value (providing a driving circuit and a master control circuit including an image collecting circuit, a comparing circuit; the comparing circuit receives the grayscale variation value calculated by the driving circuit, and compares the grayscale variation value with a predetermined grayscale variation threshold. Specifically, when the grayscale variation value obtained by the comparing circuit is greater than the predetermined grayscale variation threshold, a PWM generating circuit of the master control circuit generates a PWM signal and outputs the PWM signal to a backlight driving circuit; when the grayscale variation value obtained by the comparing circuit is less than or equals to the predetermined grayscale variation threshold, a PFM generating circuit 104 of the master control circuit generates a PFM signal and outputs the PFM signal to the backlight driving circuit (see ¶ 0050, 0054, 0056). Examiner construes the inductor as a storage element that is capable of storing the grayscale variation values.
6.	Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2018/0180941 to Zhang in view of U.S. Patent Publication .
	As to Claim 7, depending from Claim 1, Zhang, Jayabalan, Xing and Zhang 2 do not expressly teach wherein the driver is further configured to, based on the grayscale of the input image being less than or equal to a first threshold value, alternately turn the switching element on and off based on a third period; based on the grayscale of the input image being greater than or equal to a second threshold value, which is greater than the first threshold value, alternately turn the switching element on and off based on a fourth period which is longer than the third period; and based on the grayscale of the input image being greater than the first threshold value and is less than the second threshold value, to alternately turn the switching element on and off based on a fifth period, and wherein the fifth period constantly increases from the third period to the fourth period as the grayscale of the input image increases from the first threshold value to the second threshold value.  
	However, Zhang teaches switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a different current and a linear duty ratio; where the second threshold is greater than the first threshold, see ¶ 0151; backlight data of different , see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Zhang further teaches a backlight brightness control curve having three intervals, i.e. low light, medium light and high light intervals, having two thresholds, backlight peak brightness Max2 corresponding to the maximum backlight value greater than Max1, see ¶ 0143; Fig. 20 and when combined with Liu that teaches an unequal manner, the terminal divides the grayscale value intervals into M grayscale value subintervals. The length of the (i+1)th grayscale value subinterval is greater than that length of the ith grayscale subinterval, e.g. fourth period is longer than the third period, and Zhang’s teaching of gradually increasing grayscale values through first and second time periods and if extrapolating out to further periods, the grayscales would reasonably continue to increase. Therefore, it would be reasonably understood that the combination of Zhang and Liu can conceive wherein the driver is further configured to, based on the grayscale of the input image being less than or equal to a first threshold value, alternately turn the switching element on and off based on a third period; 
	As to Claim 8, depending from Claim 1, Zhang, Jayabalan, Xing and Zhang 2 do not expressly teach wherein the driver is further configured to, based on the grayscale of the input image gradually decreasing and being lower than a first threshold value, alternately turn the switching element on and off based on a third period; and based on the grayscale of the input image gradually increasing and being higher than a second threshold value, alternately turn the switching element on and off based on a fourth period which is longer than the third period, and wherein the first threshold value is smaller than the second threshold value.  However, Zhang teaches switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control , see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Zhang further teaches a backlight brightness control curve having three intervals, i.e. low light, medium light and high light intervals, having two thresholds, backlight peak brightness Max2 [second threshold] corresponding to the maximum backlight value greater than Max1 [first threshold], see ¶ 0143; Fig. 20 and when combined with Liu that teaches an unequal manner, the terminal divides the grayscale value intervals into M grayscale value subintervals. The length of the (i+1)th grayscale value subinterval is greater than that length of the ith grayscale subinterval, e.g. fourth period is longer than the third period, and Zhang’s teaching of gradually increasing grayscale values through first and second time periods and if 
	As to Claim 16, depending from Claim 10, Zhang, Jayabalan, Xing and Zhang 2 do not expressly teach wherein the controlling the current further comprises: based on the grayscale of the input image being less than or equal to a first threshold value, alternately turning the switching element on and off based on a third period; based on the grayscale of the input image being greater than or equal to a second threshold value, which is greater than the first threshold value, to alternately turning the switching element on and off based on a fourth period which is longer than the third period; and based on the grayscale of the input image being greater than the first threshold value and is less than the second threshold value, to alternately turning the switching element on and off based on a fifth period, and wherein the fifth period constantly increases from the third 
	However, Zhang teaches switching circuit 81 is configured to correspond to the second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a different current and a linear duty ratio; where the second threshold is greater than the first threshold, see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. The switching circuit 81 is configured to correspond to the first instructing signal in a first grayscale interval [second period] smaller than the first threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a constant current and a non-linear duty ratio; where second threshold is greater than the first threshold, see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Zhang further teaches a backlight brightness control curve having three intervals, i.e. low light, medium light and high light intervals, having two thresholds, backlight peak brightness Max2 corresponding to the maximum backlight value greater than Max1, see ¶ 0143; Fig. 20 and when combined with Liu that teaches an unequal manner, the terminal divides the grayscale value intervals into M grayscale value subintervals. The length of the (i+1)th grayscale 
	As to Claim 17, depending from Claim 10, Zhang, Jayabalan, Xing and Zhang 2 do not expressly teach wherein the controlling the current further comprises: based on the grayscale of the input image gradually decreasing and  second instructing signal in a second grayscale interval [first period] larger than the second threshold, and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a different current and a linear duty ratio; where the second threshold [first threshold] is greater than the first threshold [second threshold], see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. The switching circuit 81 is configured to correspond to the first instructing signal in a first grayscale interval [second period] smaller than the first threshold [second threshold], and instruct the switched PWM backlight control signal converting circuit to generate a PWM backlight control signal in a converting manner of a constant current and a non-linear duty ratio; where second threshold [first threshold] is greater than the first threshold [second threshold], see ¶ 0151; backlight data of different grayscales correspond to different duty ratio converting relations and current amplitudes of different PWM backlight control signals, see ¶ 0081. Zhang further teaches a backlight brightness control curve having three . 


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EBONI N GILES/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694